DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No.17/051627. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-108778.  JP ‘778 discloses an apparatus for controlling a compression-ignition type engine for the partial compression ignition combustion.  A means for detecting an in-cylinder temperature specification section that specifies an in-cylinder temperature as a temperature in the cylinder (See [0045]); an injection control section that controls fuel injection operation by the injector; and an ignition control section that controls ignition operation by the ignition plug (17), wherein, when the partial compression ignition combustion is carried out, the ignition control section causes the ignition plug to carry out: and wherein energy of the preceding ignition is set to be lower when the in-cylinder temperature specified by the in-cylinder temperature specification section is high than when the in-cylinder temperature is low (See [0029]  [0045]).  Regarding claimed particular period of spark generation, i.e., in a late period of a compression stroke or an initial period of an expansion stroke to initiate the SI combustion, the temperature ranges in claims 3 and 4, the timings of the ignitions in claims 5-7, the particular heat generation rate, the specification fails to establish any . 
Regarding claim 2, JP ‘778 discloses the limitation of the energy of the preceding ignition is lower than energy of the main ignition (See [0045]).
Regarding claims 3-7and 12, the claimed particular temperature ranges would be within the ability of one of ordinary skill in the art as explained supra.
	Regarding claims 8-9 and 17, JP ‘778 discloses the use of a coolant temperature sensor is old and well known in the art.
	Regarding claims 11, the claimed particular ratio of a heat generation is considered a matter of mechanical design as explained supra.
	Regarding claim13, 18, 19 and 20, the claimed particular ratio of a heat generation is considered a matter of mechanical design as explained supra.
Allowable Subject Matter
Claims 10, 14 and 15 appear to contain subject matter not shown by the prior art.  However, any indication of allowability must be reserved until the issue of double patenting issue has been resolved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 23, 2021